Citation Nr: 0805141	
Decision Date: 02/13/08    Archive Date: 02/20/08

DOCKET NO.  06-06 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for Type II Diabetes 
Mellitus.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs




ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel




INTRODUCTION

The veteran served on active duty from March 1989 to March 
1993.

This appeal to the Board of Veterans' Appeals (Board) is from 
a January 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  


FINDING OF FACT

There is no evidence of diabetes mellitus in service or 
during an applicable presumptive period, and otherwise no 
competent, probative evidence of a link between the veteran's 
diabetes mellitus and his period of military service from 
March 1989 to March 1993.


CONCLUSION OF LAW

The veteran's diabetes mellitus was not incurred in or 
aggravated by service and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 
1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has complied with the duty-to-notify provisions of the 
Veterans Claims Assistance Act (VCAA).  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 197 (2002).  In particular, by 
letter dated in August 2004 and provided to the appellant 
prior to the January 2005 rating decision at issue, the RO:  
(1) informed the veteran of the information and evidence not 
of record that is necessary to substantiate his claim; (2) 
informed him of the information and evidence that VA will 
seek to provide; (3) informed him of the information and 
evidence he is expected to provide; and (4) requested that he 
provide any evidence in his possession pertaining to his 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  Moreover, since the Board is denying the 
veteran's claim for service connection, no downstream 
disability rating or effective date will be assigned.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
So these downstream elements of his claim are moot.  In any 
event, the RO provided him Dingess notice in the April 2007 
supplemental statement of the case (SSOC).  And he did not 
provide any additional evidence in response to the SSOC - 
see his April 2007 statement, to warrant readjudicating his 
claim and providing another SSOC.  See, e.g., Medrano v. 
Nicholson, 21 Vet. App. 165, 172 (2007) (where after VA 
provides a content-compliant VCAA notice (on all requisite 
notice elements) - albeit in an untimely manner - and a 
claimant subsequently informs VA there is no further evidence 
to submit, the failure by the RO to conduct a subsequent 
readjudication is not prejudicial because the result of such 
a readjudication would be no different than the previous 
adjudication).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) has held that a statement of the case 
(SOC) or supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, No. 07-7130 (Fed. Cir. Sept. 17, 2007) 
[Mayfield IV].  As a matter of law, the provision of adequate 
VCAA notice prior to a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication.  See also Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006)



Even if there arguably is any deficiency in the notice to the 
veteran or the timing of these notices it is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding the Board had erred by relying on various post-
decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court nonetheless determined the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless.)

If there is any notice deficiency here, the Board finds that 
the presumption of prejudice on VA's part has been rebutted:  
(1) based on the communications sent to the veteran over the 
course of this appeal, he clearly has actual knowledge of the 
evidence he is required to submit; and (2) based on his 
contentions as well as the communications provided to him by 
VA, it is reasonable to expect he understands what is needed 
to prevail.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).

With respect to the duty to assist, the RO obtained the 
veteran's VA and private treatment records and he has 
provided his written communications.  As there is no 
indication or allegation that relevant evidence remains 
outstanding, the Board finds that the duty to assist has been 
met.  38 U.S.C.A. § 5103A.

The Board realizes an etiological opinion has not been 
obtained.  However, the Board finds that the evidence shows 
the earliest manifestation and diagnosis of diabetes was in 
September 1994, approximately 18 months after the veteran's 
military service had ended.  This initial indication is 
according to an emergency room treatment report noting he was 
then recently diagnosed with diabetes.  Thus, a remand for an 
examination and/or opinion is unnecessary to decide the 
claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159 (c)(4).  
As service and post-service medical records provide no basis 
to grant this claim, the Board finds no basis for a VA 
examination to be obtained.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), the 
Court provides that, in disability compensation (service 
connection) claims, VA must afford a VA medical examination 
when there is (1) competent evidence of a current disability 
or persistent or recurrent symptoms of a disability, (2) the 
evidence establishes that an event, injury, or disease 
occurred in service or establishes certain diseases 
manifested during an applicable presumptive period for which 
the claimant qualifies, and (3) there is an indication that 
the disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) there is 
insufficient competent medical evidence on file for VA to 
make a decision on the claim.  The standards of McLendon are 
not met in this case.

Upon consideration of the foregoing, the Board finds that VA 
has satisfied its duties to notify and assist and additional 
development efforts would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Therefore, the appellant 
is not prejudiced by the Board's adjudication of his claim.  

One final preliminary point bears mentioning, the Board has 
reviewed all the evidence in the appellant's claims file.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the Board discuss each and every piece of 
evidence submitted by the appellant or obtained on his 
behalf.  Rather, the Board's analysis below will focus 
specifically on what evidence is needed to substantiate the 
claim and what the evidence in the claims file shows, or 
fails to show, with respect to the claim.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. 
Gober, 14 Vet. App. 122, 128-30 (2000).

Analysis

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Certain 
chronic diseases, including diabetes mellitus, may be 
presumed to have been incurred in service if manifest to a 
compensable degree of at least 10 percent within one year 
after service.  This presumption, however, is rebuttable by 
probative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In general, service connection requires; (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The veteran claims that he developed diabetes mellitus while 
on active duty, well at least the initial manifestations of 
the condition because he believes he had elevated blood 
glucose readings while in service.  However, his contentions 
notwithstanding, none of his service medical records makes 
any reference to diabetes.  The Board places significant 
probative weight on the February 1993 separation examination 
report, which notes that laboratory results were negative for 
any albumin or sugar; the veteran reported no history of 
sugar or albumin in the urine, and his laboratory testing 
showed glucose level of 92, within the reference range of 75 
to 110.  Simply stated, his service medical records provide 
highly probative evidence against his claim.  See, e.g., 
Struck v. Brown, 9 Vet. App. 145, 155-56 (1996) 
(contemporaneous medical findings may be given more probative 
weight than a medical opinion coming many years after 
separation from service).

There is also no evidence of diabetes mellitus during the 
one-year presumptive period after service.  Indeed, the 
record shows that the earliest evidence of a diagnosis of 
diabetes is in September 1994, some eighteen months after the 
veteran's separation from active duty service, when an 
Emergency Room Note reflects that he reported that he had 
recently been diagnosed with this condition.  Hence, service 
connection is not warranted either on a direct or presumptive 
basis.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 1137; 
38 C.F.R. §§ 3.303, 3.307, 3.309 (diabetes mellitus may be 
presumed to have been incurred in or aggravated by service if 
manifest to a compensable degree within one year of discharge 
from service).  



Also significant is the fact that the record does not include 
a medical opinion concerning the etiology or date of onset of 
the veteran's diabetes.  In other words, there is simply no 
medical evidence of a nexus or relationship between his 
diabetes and his period of active military service.  See 
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000), [a 
veteran seeking disability benefits must establish a 
connection between the veteran's service and the claimed 
disability].

The veteran's assertions have also been taken into account in 
adjudicating this claim; however, as a layman, he does not 
have the necessary medical training and/or expertise to give 
a probative opinion on the initial manifestation of his 
diabetes mellitus.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  He is competent to attest to symptoms he personally 
experienced; however, he is not competent to provide a 
diagnosis or findings with respect to such symptoms - 
including in terms of determining whether he had elevated 
blood glucose (i.e., sugar) levels in service.  
See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 
2006); Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); 
and Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 
2007).

As explained, the presumptive period for service connection 
for diabetes is one year after service, and the initial 
diagnosis here was some eighteen months after service, when 
it was noted the veteran recently had been diagnosed with 
diabetes.  The treatment report that first diagnosed him as 
having diabetes has not been identified and, therefore, is 
not available for review.  However, upon obtaining these 
treatment records or an opinion indicating the onset of the 
diabetes within the one-year presumptive period following 
service, the veteran is encouraged to apply to reopen his 
claim for service connection for diabetes mellitus.  

In the meantime, though, for these reasons and bases 
discussed, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for diabetes mellitus.  And as the preponderance 
of the evidence is against his claim, the doctrine of 
reasonable doubt is not for application.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 
53-56 (1990).  Accordingly, the appeal is denied.


ORDER

The appeal is denied.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


